1

2

3                               UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                ***
6     MICHAEL LEON WILLIAMS,                           Case No. 3:19-cv-00366-MMD-CBC
7                                      Petitioner,
              v.                                                     ORDER
8

9     WILLIAM GITTERE, et al.,
10                                 Respondents.
11

12          This case is a petition for a writ of habeas corpus, pursuant to 28 U.S.C. § 2254,
13   by Michael Leon Williams, acting pro se.
14          On July 31, 2019, Williams filed a motion requesting copies of documents that he
15   has filed in the action (ECF No. 7) and a motion requesting that the Court order the
16   Respondents to increase his copy limit in the prison (ECF No. 8). The Court will grant the
17   motion requesting copies of the documents he has filed in this case. However, the Court
18   will deny Petitioner’s motion for an order that his prison copy limit be increased because
19   it does not appear at this point in this action that such an order is necessary for Williams
20   to litigate this action.
21          It is therefore ordered that Petitioner’s Motion for a Copy of Filed Documents (ECF
22   No. 7) is granted. The Clerk of Court is directed to send to Petitioner a copy of his habeas
23   petition and supporting exhibits (the documents filed at ECF Nos. 4, 4-1, and 6).
24   ///
25   ///
26   ///
27   ///
28   ///
1          It is further ordered that Petitioner’s Motion to Extend Petitioner’s Prison Copy

2    Work Limit (ECF No. 8) is denied.

3          DATED THIS 8th day of August 2019.
4

5
                                            MIRANDA M. DU,
6                                           UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                               2
